56 F.3d 69
5 A.D. Cases 256, 6 NDLR P 301
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dee STUBLER, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General of the United StatesPostal Service, Defendant-Appellee.
No. 94-3733
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 14, 1995Filed:  May 12, 1995

Before LOKEN, Circuit Judge, LAY, Senior Circuit Judge, and NANGLE,* Senior District Judge.
PER CURIAM.


1
Dee Stubler, a longtime Postal Service employee, received federal workers' compensation benefits under the Federal Employees' Compensation Act, 5 U.S.C. Secs. 8101 et seq., for tendinitis and carpal tunnel syndrome in her wrist and hand.  She then brought this action under the Rehabilitation Act of 1973, 29 U.S.C. Secs. 701 et seq., alleging that the Postal Service had discriminated against her on account of this handicap.  After trial, the jury awarded Stubler $20,000 in damages, but the district court1 granted judgment as a matter of law in favor of the Postal Service.  Stubler appeals.  We affirm.


2
The district court ruled that Stubler's claim fails as a matter of law for multiple reasons, including:  because on the facts of this case her workers' compensation benefits are the exclusive available remedy;  because there is no evidence the Postal Service knew that Stubler was permanently handicapped at the time of the alleged discrimination;  and because Stubler failed to prove she is a "qualified individual with a handicap" in that "no evidence was introduced that any type of an 'accommodation' would have enabled her to perform the essential functions of her job" at the time of the alleged discrimination.  We have carefully considered the arguments presented by Stubler on appeal and affirm for the reasons stated in the district court's Memorandum and Order dated November 14, 1994.  See 8th Cir.  Rule 47B.



*
 The HONORABLE JOHN F. NANGLE, Senior United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The HONORABLE DEAN WHIPPLE, United States District Judge for the Western District of Missouri